DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 01/28/2022.  Claims 1, 2, 8, 9, 15 and 16, and claims 4, 11 and 18 are cancelled.  Claims 1-3, 5-10, 12-17 and 19-20 are currently pending.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the non-statutory double patenting rejections have been fully considered.  Based on the amendments, the double patenting rejections are withdrawn.
Applicant’s remarks, see page 8, with respect to the claim objections have been fully considered.  The claims have been cancelled, therefore the objections are withdrawn.
Applicant’s remarks, see pages 9-11, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, and similarly claim 8, recites “selecting a path of a plurality of paths from the plurality of uplinks to transmit a flowlet to a second device based at least in part on the the local congestion metric” but should read “selecting a path of a plurality of paths from the plurality of uplinks to transmit a flowlet to a second device based at least in part on the local congestion metric”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 recite the limitation “the load-balancing tag field including a first identifier representing the plurality of paths and a second identifier representing an uplink of the plurality of uplinks that will transmit the encapsulated packets”.  The Examiner is unable to find support for this limitation in the Specification.  The best support found for this limitation is in paragraph [0076] which discloses that the load balancing tag field includes a load balancing tag.  The load balancing tag identifies a port/uplink of a source leaf device transmitting the packet, and it also operates as a generic identifier that represents all paths that originate from the port. Therefore, a single load balancing tag is used for both identification functions, and not two separate identifiers as claimed.  As a result, the limitation is deemed new matter.  For examination purposes, the limitation will be interpreted as the load-balancing tag field including a single identifier.
Claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 are dependent from claims 1, 8 and 15, and are therefore rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 9,036,481) in view of Chrysos et al. (US 2014/0269325), hereinafter Chrysos, and further in view of Pignataro et al. (US 2012/0063314), hereinafter Pignataro.  White is cited by Applicant on the IDS filed 08/31/2020.
Regarding claim 1, White discloses a method comprising: 
ascertaining a local congestion metric indicating a local level of congestion associated with a plurality of uplinks of a first device (White, col. 5, ln 52 – col. 6, ln 6: APLB module keeps track of queue depths (local congestion metrics) of second I/O ports (uplinks) of TOR switch 210-1 (first device)); 
ascertaining a remote congestion metric indicating a remote level of congestion associated with the plurality of uplinks of the first device, wherein the remote level of congestion provides a measure of congestion through a corresponding uplink of the plurality of uplinks on remote links in a network (White, col 8, ln 32-49: APLB receives from the second I/O ports (uplinks) congestion information sent from upper level nodes, including congestion information (remote congestion metrics/remote level of congestion) of coupled egress nodes (i.e. on remote links));
White, col 5, ln 4-18; col 8, ln 1-14: each second I/O port (uplink) in TOR switch 210-1 (first device) corresponds to a path to TOR switch 210-3/egress node (second device); Fig. 2, col 5, ln 52 – col 6, ln 6; col 8, ln 32-59: APLB selects the least loaded path (i.e. path allowable to transmit) to transmit a packet flow (flowlets) to server B/TOR switch 210-3/egress node (second device) based on the congestion of second I/O ports (i.e. local congestion metrics) and congestion of the egress node (i.e. remote congestion metrics));
transmitting the packets via the path (White, col 5, ln 52 – col 6, ln 6; col 8, ln 50-59).
White does not explicitly disclose congestion experienced by packets sent; encapsulating one or more packets of the flowlet with a header, the header including a plurality of fields including a load-balancing tag field, the load-balancing tag field including a first identifier representing the plurality of paths and a second identifier representing an uplink of the plurality of uplinks that will transmit the encapsulated packets; and transmitting the encapsulated packets.
However, Chrysos discloses 
wherein the remote level of congestion provides a measure of congestion experienced by packets sent (Chrysos, [0051]-[0052]: a congestion notification message is generated for a packet flow that experiences congestion; the message is  propagated backwards to the source; [0057]: the congestion notification message carries a feedback value (measure of congestion experienced)). 
It would have been obvious to one of ordinary skill in the art, having the teachings of White and Chrysos before him or her before the effective filing date of the claimed invention, to modify a method for selecting a path for transmitting a packet flow based on local and remote congestion information as taught by White, to include enabling notifications from remote switches indicating the level of congestion experienced by a packet flow as taught by Chrysos.  The motivation for doing so would have been to facilitate re-routing packets associated with the identified flow to bypass congestion points in the network (Chrysos, [0006]).
Furthermore, the combination of White and Chrysos does not explicitly disclose encapsulating one or more packets of the flowlet with a header, the header including a plurality of fields including a load-balancing tag field, the load-balancing tag field including a first identifier representing the plurality of paths and a second identifier representing an uplink of the plurality of uplinks that will transmit the encapsulated packets; and transmitting the encapsulated packets.
However, Pignataro discloses 
encapsulating one or more packets of the flowlet with a header, the header including a plurality of fields including a load-balancing tag field, the load-balancing tag field including a first identifier representing the plurality of paths and a second identifier representing an uplink of the plurality of uplinks that will transmit the encapsulated packets; (Pignataro, [0027], [0031]: Packets are encapsulated with a UDP header comprising a source port field (load-balancing tag field) that encodes a load balance ID/flow identifier. For a given flow, the source port (uplink) is the same, therefore, a load balance ID/flow identifier represents the source port (uplink) that will transmit packets of the same flow. In addition, the UDP port field is used to direct different flows onto different paths, therefore it represents a plurality of paths); and
transmitting the encapsulated packets via the path (Pignataro, [0031]).
It would have been obvious to one of ordinary skill in the art, having the teachings of White, Chrysos and Pignataro before him or her before the effective filing date of the claimed invention, to modify a method for selecting a path for transmitting a packet flow as taught by White and Chrysos, to include encapsulating the packets with a header including a load balance identifier as taught by Pignataro in order to direct different flows to different paths.  The motivation for doing so would have been to improve load balancing within the network (Pignataro, [0019]-[0020]).
Regarding claim 8, the limitations have been addressed in the rejection of claim 1, and furthermore, White discloses a system comprising: 
at least one processor (White, Fig. 1: TOR switch 210); and 
at least one memory storing instructions which when executed by the at least one processor causes the at least one processor to (White, Fig. 1: TOR switch 210).
Regarding claim 15, the limitations have been addressed in the rejection of claim 1, and furthermore, White discloses at least one non-transitory computer readable medium storing instructions which when executed by at least one processor causes the at least one processor to (White, col 5, ln 43-51
Regarding claim 2, White does not explicitly disclose wherein the remote congestion metric includes a level of congestion of the plurality of paths between the first device and the second device.
However, Chrysos discloses wherein the remote congestion metric includes a level of congestion of the plurality of paths between the first device and the second device (Chrysos, [0051]-[0052]: a congestion notification message for a path to a first switch (second device) is propagated backward to the source (first device); [0057]: the congestion notification message carries a feedback value (level of congestion)).
It would have been obvious to one of ordinary skill in the art, having the teachings of White and Chrysos before him or her before the effective filing date of the claimed invention, to modify a method for selecting a path for transmitting a packet flow based on local and remote congestion information as taught by White, to include enabling notifications from remote switches indicating the level of congestion experienced by a packet flow as taught by Chrysos.  The motivation for doing so would have been to facilitate re-routing packets associated with the identified flow to bypass congestion points in the network (Chrysos, [0006]).
Regarding claim 3, White discloses wherein each path of the plurality of paths is associated with an uplink of the plurality of uplinks (White, col 5, ln 4-18: each second I/O port (uplink) in TOR switch 210-1 corresponds to a path to TOR switch 210-3).
Regarding claim 5, White discloses wherein the selecting of the path includes comparing the remote congestion metrics for each of the plurality of uplinks with remote congestion metrics associated with a previously selected path from one of the plurality of uplinks (White, Fig. 2: paths P1-P4 are each associated with a different uplink from TOR switch 210-1 to aggregation switches 220-1 to 220-4; col 5, ln 52 – col 6, ln 6: APLB calculates a congestion value for each path based on real-time congestion information of aggregation switches (remote congestion metrics). APLB compares the congestion value for all paths, and therefore all uplinks, in order to select a path.  This includes any previously selected paths/uplinks).
Regarding claim 6, White discloses wherein the previously selected path from one of the plurality of uplinks is selected when the remote congestion metrics for each of the plurality of uplinks does not provide at least a minimum amount of improvement over the previously selected path from one of the plurality of uplinks (White, col 5, ln 52 – col 6, ln 6: The least congested path, and therefore uplink, is selected. This may include selecting the previously selected path).
Regarding claim 7, White and Chrysos do not explicitly disclose wherein the header does not contain congestion information for every path between a source and destination devices.
However, Pignataro discloses wherein the header does not contain congestion information for every path between a source and destination devices (Pignataro, Fig. 3B, [0027]-[0028]: UDP header only comprises source and destination port fields encoding a load balance ID, destination range of port IDs and original protocol ID).
It would have been obvious to one of ordinary skill in the art, having the teachings of White, Chrysos and Pignataro before him or her before the effective filing date of the claimed invention, to modify a method for selecting a path for transmitting a packet flow as taught by White and Chrysos, to include encapsulating the packets with a header including a load balance identifier as taught by Pignataro in order to direct Pignataro, [0019]-[0020]).
Regarding claims 9-10 and 12-14, the limitations have been addressed in the rejections of claims 2-3 and 5-7, respectively.
Regarding claims 16-17 and 19-20, the limitations have been addressed in the rejections of claims 2-3, 5 and 7, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	




/LESA M KENNEDY/Examiner, Art Unit 2458